Title: From John Adams to Mercy Warren, 25 December 1787
From: Adams, John
To: Warren, Mercy Otis


          
            Madam
            London Decr 25. 1787
          
          The Sack of Rome, has So much Merit in itself that for the honour of America, I Should wish to See it acted on the Stage in London before crouded Audiences. The Dedication of it does so much honour to me, that I should be proud to see it in print even if it could not be acted. I have shown it, in discreet confidence to Several good Judges, but least their opinion might not be Satisfactory I procured

it at last to be seriously read, by several of the first tragical Writers in this nation. among whom were the Author of the Grecian Daughter and the Author of the Carmelite. They have noted their opinion in a Writing that is inclosed. It requires almost as much interest and Intrigue to get a Play Acted, as to be a Member of Parliament. and a printed Play that has not been Acted will not sell.— I have not been able to find a Printer who would accept the Copy on Condition of printing it.
          In short nothing American sells here. Ramsays History Dwight & Barlows Poems are not sold. nor, I fear will Dr Gordons, notwithstanding the prescious Materials he must be possessed of.
          There is a universal desire and Endeavour to forget America, and an unanimous Resolution to read nothing which Shall bring it to their Thoughts. They cannot recollect it, without Pain.
          Your Annals or History, I hope you will continue, for there are few Persons possessed of more Facts, or who can record them in a more agreable manner. Yet let me not deceive you. America must Support the Publication of it. no other Country will contribute much towards it.
          In the Month of April, May or June, I hope to see / my Friends at Milton Hill. in the mean time I / am, Madam, with great Esteem, your / most obedient and most humble servant
          
            John Adams
          
        